DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1, 3, 4, 6, 8, 9, 12, 13, 16-23 and 25-31 are pending; claims 2, 5, 7, 10, 11, 14, 15 and 24 are canceled; claims 16, 17 and 21-23 are withdrawn; and claims 25-27 are amended. Claims 1, 3, 4, 6, 8, 9, 12, 13, 18-20 and 25-31 are examined below. 

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/US2015/029762, filed 05/07/2015, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 61/990,111, filed 05/08/2014.

Information Disclosure Statement
The information disclosure statement (IDS) filed 01/15/2021 has been considered, initialed and is attached hereto.

Withdrawn Objections/Rejections
The previous rejection of claims 25-27 under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims.
The previous rejections of claims under 35 U.S.C. 103 citing Solulink are withdrawn in response to remarks and amendments to the claims. See the new grounds of rejection set forth below.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 8, 9, 12, 13, 18-20 and 25-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claims 1 and 18 recite, “wherein the plurality of primary polymeric-enzyme/antibody conjugates comprises a population of polymeric-enzymes having a size distribution as characterized by the number of enzyme molecules per each polymeric-enzyme”. The claim language is indefinite because it is not clear from the amended claim language how the population is limited, specifically it is not clear how “having a size distribution as characterized by the number of enzyme molecules per each polymeric enzyme” limits either of 

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 12, 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ohbayashi et al., US Patent No. 6,613,564 B2 in view of Winther, US PG Pub No. 2010/0151460A1, Harkins et al., US PG Pub No. 2008/0026355 and Kunitake et al., US PG Pub No. 2004/0265840A1, and as evidenced by Baur et al., US PG Pub No. 2006/0246524A1 (regarding claim 12).
Ohbayashi et al. teach methods for detecting a target analyte in a tissue sample (e.g., col. 12-col. 13, example 8), the methods comprising contacting the tissue comprising the analyte with polymeric-enzyme/antibody conjugates, the polymeric-enzyme/antibody conjugates each comprising a plurality of enzyme molecules (see col. 4, lines 1-3, 55-56, and 60-64) and an antibody to form a complex comprising target analyte, and the polymer-enzyme/antibody conjugate (see col. 13, reacting prepared specimen with complex of enzyme, primary antibody and carrier); Ohbayashi teach substantially removing the polymeric-enzyme/antibody conjugates that do not form complex (see col. 13, lines 16-17, referring to above, lines 7-10, the procedure, 
Ohbayashi fails to teach wherein step (a) (contact with the conjugate when the conjugate is used as primary antibody) is performed for an incubation period of between 5 minutes or less (claim 1); specifically between about 3 minutes and about 5 minutes (claim 13). Ohbayashi also fails to teach each conjugate comprising a plurality of “polymeric-enzymes” (i.e., more than one group of many enzymes). 
Winther (2010) teach an example of a polymeric-enzyme/antibody conjugate comprising a primary antibody for a target and a plurality of polymeric enzymes (see for example at Figure 9, binding target 2, shows a conjugate comprising an adaptor capable of providing a plurality of “polymeric enzymes”(referred to in Winther as detection unit) as part of the conjugate). See Winther teach an adaptor further provides amplification (paras [0015], [0042]). Winther further teach polymeric conjugates give 5-10 times stronger signals than conventional reagents, thus require half the time of conventional reagents (para [0108], for example polymeric conjugate reagent incubation times of 5 minutes, or 10 minutes).

Kunitake et al. is an example in the prior art teaching optimization of conditions such to allow IHC with short incubation times, see for example at para [0017], Kunitake et al. teach conditions that allow short overall assay time, see Kunitake teaching about 3 minutes incubation time for primary antibody binding (optimizing conditions including temperature and incubation time to achieve advantages such as RNA quality preservation, see e.g., abstract and para [0017]). 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohbayashi et al. in order to attach plural poly-HRPs to the same antibody (thereby arriving at a conjugate comprising a plurality of “polymeric-enzymes” on the same antibody) in order to amplify signal (as added amplification, i.e. stronger signal) as in Winther. One having ordinary skill would have a reasonable expectation of success modifying Ohbayashi with Winther to provide stronger signal producing conjugates because like Ohbayashi, Winther is also intended for the purpose of staining (such as staining tissue specimen).
Regarding the limitation, “wherein each primary polymeric-enzyme antibody conjugate has a molecular weight of about 400 kDa to about 2000 kDa”, it would have been prima facie 
Regarding the limitation “wherein the plurality of primary polymeric-enzyme/antibody conjugates comprises a population of polymeric-enzymes having a size distribution as characterized by the number of enzyme molecules per each polymeric-enzyme”, see as previously above, it is not readily clear what is encompassed by the claim language such that the claim is readily distinguished from the cited prior art (see 35 U.S.C. 112(b) above, fails to limit to any particular size or size range). 
Regarding the incubation time of 5 minutes or less (or about 3-5 minutes, as at claim 13), it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the method as taught by Ohbayashi et al. and Winther to have arrived at a conjugate incubation time of less than 5 minutes (of about 3 to about 
See also MPEP 2144.05, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 
Regarding claim 8, see Ohbayashi teach tissue that is a tissue section from the stomach (col. 13, lines 4-5, tissue of gastric cancer sliced in a thin section).
Regarding claim 9, see Ohbayashi at col. 4, lines 55-56, teach enzyme including horseradish peroxidase, alkaline phosphatase, beta-galactosidase and glucose oxidase. 
Regarding claims 12 and 29, Ohbayashi et al. teach performing the contacting step (contacting the polymeric-enzyme antibody conjugate with the target) at ambient temperature (see Example 8). Winther also teach performing incubation times with antibody reagents at ambient temperatures (see para [0220]  As is evidenced by Bauer et al., ambient temperature is recognized in the art by those of ordinary skill as for example 23-25ºC (see Baur et al., US PG Pub No. 2006/0246524A1 at para [0085]). As such, ambient temperature as taught by the cited art addresses the claim.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohbayashi et al. in view of Winther, Harkins et al. and Kunitake et al., as applied to claim 1 above, and further in view of Taylor et al., US PG Pub No. 2007/0292887A1.
Ohbayashi et al. and the cited prior art teach an IHC method, detecting target in a tissue sample using a primary poly-enzyme/antibody conjugate, substantially as claimed (see detailed citation previously above).
However, Ohbayashi et al. fails to teach wherein the tissue is fixed in a fixing solution comprising an aldehyde (claim 3), a fixing solution comprising formalin (claim 4), and fails to 
Taylor et al. teach immunohistochemical methods for identifying biomarkers (see abstract). See Taylor et al. teach at para [0010], in general, there are two types of histological materials 1) unfixed and 2) fixed specimens, see regarding fixed specimens Taylor teach many methods for fixing and embedding tissue specimens are known (e.g., alcohol fixation), however, the most widely used fixing and embedding technique employs formalin fixation and subsequent paraffin embedding (para [0010]). See also regarding typical IHC procedure, Taylor teach blocking steps are performed prior to applying antibody binding reagent(s) (para [0010]).
It would have been prima facie obvious to one of ordinary skill, when performing the IHC methods as taught by Ohbayashi et al. and the cited prior art on paraffin embedded tissue sections, that the paraffin embedded tissue sections be conventionally made paraffin embedded tissue sections, namely for the sections to be formalin-fixed paraffin embedded tissue sections (claims 3 and 4, formalin being an aldehyde based fixative), as in Taylor et al. because it was known in the art that in general, samples are widely fixed in formalin before being embedded in paraffin (Taylor). As such, it would have been an obvious matter of using a known material (formalin-fixed paraffin embedded tissue) for its known purpose (IHC detection). One of ordinary skill in the art would have had a reasonable expectation of success performing the IHC methods on formalin-fixed, paraffin embedded tissue because such prepared tissue specimens were routine histological material (Taylor). 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohbayashi et al. in view Winther, Harkins et al. and Kunitake et al. as applied to claim 1 above, and further in view of Saad et al., US PG Pub No. 2005/0026196A1.
Ohbayashi et al. and the cited prior art teach an IHC method, detecting target in a tissue sample using the primary poly-enzyme/antibody conjugate, substantially as claimed, see Ohbayashi teaching paraffin embedded specimens (see detailed citation previously above).
Ohbayashi et al. fails to teach wherein the tissue is a frozen tissue.
Saad et al. teach as an alternative to paraffin embedded samples (formalin-fixed paraffin embedded tissue samples), IHC analysis can be performed on frozen tissue sections (see para [0023], end of paragraph).
It would have been prima facie obvious to one having ordinary skill in the art before the claimed invention was effectively filed to have modified the teaching of Ohbayashi et al. in order to substitute frozen tissue specimens for the paraffin embedded specimens as in the Example of Ohbayashi when performing IHC as an obvious matter of a simple substitution of one known histological sample for another. It was known in the art that either paraffin embedded samples or frozen samples were suitable for preparing samples for IHC (Saad et al.), each sample merely prepared/preserved differently (fixed and embedded versus frozen). One of ordinary skill in the art could have substituted one known specimen (preservation technique) for the other and still predictably achieved successful IHC, detecting a target analyte in a tissue sample. One of ordinary skill in the art would have had a reasonable expectation of success because frozen samples were known suitable for IHC as an alternative to paraffin embedded tissues (Saad et al.).

Claim 25, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ohbayashi et al. in view Winther, Harkins et al. and Kunitake et al. as applied to claim 1 above, and further in view of Bieniarz et al., US PG Pub No. 2006/0246523A1. 
Ohbayashi et al. and the cited prior art is as indicated previously above, teaching an IHC method, detecting target in a tissue sample using the primary poly-enzyme antibody conjugate, substantially as claimed (see detailed citation previously above). See the references as cited in detail previously above, the prior art recognized that the number of enzyme molecules attached at the conjugate are related to the sensitivity of the conjugates (see discussed previously above).
However, the reference fails to teach wherein the number of enzyme molecules of one of the plurality of polymeric-enzymes is at least about 5 and less than about 15 enzyme molecules (claim 25); at least about 10 and less than about 25 enzyme molecules (claim 26); and at least about 25 and less than about 50 enzyme molecules (claim 27).
Bieniarz et al. teach conjugates comprising a linker component which allows covalent linkage of signal generating moiety (such as enzyme) to an antibody (see e.g., abstract). Bieniarz teach it is desirable to conjugate multiple enzymes to a single antibody in order to increase signal. In particular, at para [0101], Bieniarz teach although their schemes demonstrate conjugates comprising 3 signal-generating moieties, it is possible to link any number of signal-generating moieties to a single antibody.
It would have been prima facie obvious to have arrived at conjugates comprising between about 5 and less than about 15 (or between about 10 and less than about 25 (claim 26); or between about 25 and less than about 50 (claim 27)) enzyme molecules as claimed as an obvious matter of routine optimization of the number of molecules per conjugate (optimization of the number of enzymes at the antibody) in order to achieve optimum sensitivity. See MPEP 2144.05, .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ohbayashi et al. in view Winther, Harkins et al. and Kunitake et al. as applied to claim 1 above, and further in view of Hoyt US PG Pub No. 2012/0112098 A1. 
Ohbayashi et al. and the cited prior art are as indicated previously above, teaching an IHC method, detecting target in a tissue sample using the primary poly-enzyme antibody conjugate, substantially as claimed (see detailed citation previously above).
However Ohbayashi teaches thin sections and fails to teach sections with 1.5-5.5 µm thickness (claim 28).
Hoyt teach (see para [0072]), thin tissue sections is considered to be for example, 4 microns thick. 
It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed that the thin sections of Ohbayashi et al., be sections having a thickness of 4 microns (thereby addressing the claimed range of 1.5-5.5 microns as .

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohbayashi et al. in view of Winther and Shih et al., US Patent No. 5,057,313, and as evidenced by Baur et al.
Ohbayashi is as cited in detail previously above, teaching detection of a targeted substance by way of IHC using a polymeric-enzyme/antibody conjugate (see the reference as cited in detail previously above).
Ohbayashi fails to teach each conjugate comprising a plurality of “polymeric-enzymes” (i.e., more than one group of many enzymes), and fails to teach treating an individual having a disease characterized by a target analyte by administering an effective amount of an agent that targets the target analyte (claim 18).
Winther (2010) teach an example of a polymeric-enzyme/antibody conjugate comprising a primary antibody for a target and a plurality of polymeric enzymes (see for example at Figure 9, binding target 2, and as cited in detail previously above).
Shih, teach the use of poly enzyme conjugates for detection of a target analyte/substance, Shih teach using the conjugates both diagnostically and therapeutically, see Shih teach conjugate including either multiple detectable labels (such as enzyme) loaded on to a carrier conjugated to an antibody for the detection of a target substance and also further teach treating a subject who has the target substance with conjugate having multiple drug/toxin (as a therapeutic in place of detectable labels) (see abstract, col. 1, lines 15-25; col. 2, line 66 to col. 3, line 9, lines 27-31, 
In their examples, Shih teach using a carrier with a molecular weight of 10,000 (polylysine, see col. 6, lines 16-17, and also Example 4 at col. 11). At Example 4, with the carrier polylysine, Shih demonstrate the ability to attach compounds, specifically Shih indicate 40 groups of the drug 5-fluorouridine attached to the polylysine carrier. 
Regarding claim 18, in addition to the citation of Shih above, see Shih also teach administration of antibody conjugates of their invention for the purpose of in vivo diagnostic and therapeutic applications, using the same antibodies specific for a target for diagnostic and therapeutic purposes). See col. 9, lines 1-35, examples of the use of such conjugates for administration of an agent to an individual having a disease, Shih teaching using the conjugate as a therapeutic allows target of tissue or organ where the therapeutic effect is realized (abstract), see this targeted delivery relying on the conjugate comprising a scaffolding scheme allows enhanced selectivity and cytotoxicity, limiting systemic side effects of drug/toxin delivered, while retaining the immunoreactivity of the antibody used for the delivery of the conjugate (col. 1, lines 30-36; col. 2, lines 56-63; col. 3, lines 4-18, see also Example 7).
	Regarding claim 18, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohbayashi et al. with the teachings of Winther for the reasons as indicated previously above (see detailed analysis above, as the same reasoning applies presently). 
	It would have been further obvious to one having ordinary skill to have treated an individual that is diagnosed with a disease characterized by the presence of the target by further administering an effective amount of an agent (e.g., using an agent comprising the conjugate, .

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ohbayashi et al. in view Winther and Shih as applied to claim 18 above, and further in view of Harkins et al. and Kunitake et al. 
Ohbayashi et al., Winther and Shih are each as indicated previously above, teaching an IHC method, detecting target in a tissue sample using the primary poly-enzyme antibody conjugate, substantially as claimed (see detailed citation previously above). See further Winther teach use of incubation times of, for example 5 and 10 minutes, with polymeric-enzyme/antibody conjugates.
However, the references fail to teach wherein step (a) is performed for an incubation period of between about 3 minutes and about 5 minutes (claim 30).
Regarding the limitations of claim 30, as indicated previously above it was known in the art, when performing IHC, that incubation time (the time antibody/conjugate binding reagent is 
Kunitake et al. is as cited in detail previously above, see Kunitake is an example in the prior art teaching optimization of conditions such to allow IHC with short incubation times, see for example at para [0017], Kunitake et al. teach conditions that allow short overall assay time, see Kunitake teaching about 3 minutes incubation time for primary antibody binding (optimizing conditions including temperature and incubation time to achieve advantages such as RNA quality preservation (see e.g., abstract and para [0017])). 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the method as taught by Ohbayashi et al., Winther and Shih to have modified the incubation time of the conjugate (to have modified the contact time for the conjugate with the sample) in order to arrive at an incubation time of about 3 to about 5 minutes as an obvious matter of optimization of the incubation time through routine experimentation, specifically in order to find the optimum/workable time an antibody conjugate needs to be incubated with a tissue (see detailed analyses as previously above, as the same reasoning also applies presently). 
Regarding claim 31, Ohbayashi et al. teach performing the contacting step (contacting the polymeric-enzyme antibody conjugate with the target) at ambient temperature (see Example 8). As is evidenced by Bauer et al., ambient temperature is recognized in the art by those of ordinary skill as 23-25ºC (see Baur et al., US PG Pub No. 2006/0246524A1 at para [0085]). See also Kunitake as cited above, at para [0017] Kunitake teach incubation at lower temperatures, e.g., below about 15 degrees C to facilitate shorter incubation times. As above, it would have been further obvious to have modified the cited prior art in order to arrive at the claimed temperature .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 8, 9, 12, 13 and 25-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-63 of copending Application No. 16/967,867. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
The copending application similarly recites a method for detecting a target analyte in a tissue section or clinical smear sample comprising contacting the sample with a plurality of primary polymeric-enzyme/antibody conjugates under conditions to form complex, removing unbound conjugate, and contacting with substrate thereby detecting target (see the copending application at claims 1, 27, 28, 30, 36, 43, 52).

	Ohbayashi and Winther are each as cited in detail previously above (see as above).
It would have been obvious to have modified the copending application in order to have relied on conjugates comprising a plurality of polymeric enzymes each comprising a plurality of enzymes as claimed for the reasons as indicated previously above (see analysis previously above citing Winther, regarding increased signal, the same reasoning also applies presently).
See also, regarding the limitation, “wherein each primary polymeric-enzyme antibody conjugate has a molecular weight of about 400 kDa to about 2000 kDa”, it would have been prima facie obvious to have arrived at conjugate having the claimed mass as an obvious matter of routine optimization of the conjugate (optimization of the number of enzymes at the conjugate) in order to achieve optimum sensitivity. (See MPEP 2144.05 and the reasoning as applied previously above, as the same reasoning also applies presently). As indicated above, in the present case, the molecular weight of the conjugates is a result-effective variable, namely the weight is directly related to the number of enzyme molecules bound at the conjugates, and see Ohbayashi and also Winther, the number of molecules bound at the enzyme directly relates to the sensitivity (more enzyme molecules results in increased sensitivity and amplified signal). It would have been obvious to have optimized the weight, namely by optimizing the number of enzyme molecules on the conjugates, in order to achieve the best sensitivity for detection.
Regarding the limitation “wherein the plurality of primary polymeric-enzyme/antibody conjugates comprises a population of polymeric-enzymes having a size distribution as 
	Regarding claims 3 and 4, see copending claims 48, 49 and 51.
Regarding claim 6, see copending claims 47 and 56.
Regarding claim 8, see Ohbayashi teach tissue that is a tissue section from the stomach (col. 13, lines 4-5, tissue of gastric cancer sliced in a thin section). It would have been obvious to have modified the method of the copending application in order to perform the method on tissue such as stomach tissue to diagnose, for example gastric cancer (see as in Ohbayashi). One would have a reasonable expectation of success because it was known in the art at the time to detect target analytes related to cancer in tissue such as tissue from the stomach (Ohbayashi).
Regarding claim 9, see copending claim 57.
Regarding claim 12, see copending claim 37.
Regarding claim 13, see copending claim 36, it would have been obvious to have arrived at the claimed about 3 to about 5 minutes out of routine optimization, selecting from minutes with copending application range.
Regarding claims 25-27, see copending claims 58 and 59 teaching comprising 6 enzymes, or about 6 to about 80 enzymes. It would have been further obvious to one having ordinary skill in the art to have arrived at the claimed range of enzymes per conjugate out of routine optimization, namely selecting from the amounts disclosed in the copending application to arrive at the optimum workable conditions. See MPEP 2144.05, as discussed previously above, a particular parameter must first be recognized as a result-effective variable, i.e. a variable which 
Regarding claim 28, see copending claims 53-55.
Regarding claim 29, see copending claim 37.

Claims 18-20, 30 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-63 of copending Application No. 16/967,867 in view of Ohbayashi et al., Winther, and Shih et al. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
The copending application is as set forth above, similarly reciting a method for detecting a target analyte in a tissue section or clinical smear sample comprising contacting the sample with a plurality of primary polymeric-enzyme/antibody conjugates under conditions to form complex, removing unbound conjugate, and contacting with substrate thereby detecting target (see the copending application at claims 1, 27, 28, 30, 36, 43, 52).
The copending application fails to teach the polymeric-enzyme/antibody conjugates comprising a plurality of polymeric enzymes, each polymeric enzyme comprising a plurality of enzyme molecules, fails to teach each has a molecular weight of about 400 kDa to about 2000 
Ohbayashi et al. and Winther are as cited in detail previously above.
See also, Shih et al. as cited in detail previously above.
It would have been prima facie obvious to one having ordinary skill in the art to have modified the copending application with the teaching of Winther (and to have optimized experimental parameters, see Ohbayashi and Winther) for the reasons as indicated previously above (see as applied above, the same reasoning also applies presently).
Additionally, it would have been further obvious to one having ordinary skill to have treated an individual that is diagnosed with a disease characterized by the presence of the target by further administering an effective amount of an agent (e.g., using an agent comprising the conjugate, such as conjugate comprising the antibody, carrier, drug/toxin, namely substituting the polymeric enzyme portion of the conjugate for a drug/therapeutic portion) as in Shih (thereby also addressing an agent as claimed, the agent comprising an antibody thereby addressing “therapeutic antibody” that is the same as the antibody that binds target analyte at claims 19 and 20), for the same reasons as indicated previously above (See previously analyses as under 35 U.S.C. 103, as the same reasoning also applies presently). 
Regarding claim 30, see copending claim 36, it would have been obvious to have arrived at the claimed about 3 to about 5 minutes out of routine optimization, selecting from minutes with copending application range.
Regarding claim 31, see copending claim 37.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive for the following reasons.
	Regarding the rejection of claims under 35 U.S.C. 112(b) for the language "having a size distribution as characterized by the number of enzyme molecules per each polymeric enzyme"; Applicant argues that one of ordinary skill reading the claim language in light of the specification would understand that the number of the enzyme molecules per each polymeric enzyme can form a size distribution within the population of polymeric enzymes (remarks pages 6-7). While it is understood that a size distribution could exist, the present claim language appears to limit the claimed conjugates by the number of enzyme molecules per each polymeric-enzyme (see “as characterized by the number of the enzyme molecules per each polymeric-enzyme”), without providing any standard of measure such that one can visualize how this would or would not distinguish over the prior art. As stated in the rejection previously above, it is not clear from this claim language how the size distribution or the number of enzyme molecules at each conjugate is limited. For these reasons, it is maintained that the claim language is indefinite. 
	Regarding remarks specific to the rejections of claims 25-27 under 35 U.S.C. 112(b), see as indicated previously above, the rejections are withdrawn in response to Applicant’s amendments to the claims.
	Regarding the rejection of claims under 35 U.S.C. 103 (remarks pages 8-18), Applicant argues the citation of Ohbayashi et al. At remarks page 9, Applicant argues Ohbayashi demonstrates the use of antibody complex for IHC as secondary antibody, that to achieve high sensitivity, the reference teaches it is preferable that a great many molecules of enzyme are 
	See further remarks pages 9-11 Applicant argues the citation of Solulink, however these arguments are moot as the grounds of rejection are amended and this reference is no longer cited in pending rejections. 
	Although Solulink is not cited in pending rejections, it is noted that Applicant further argues (remarks pages 10-11) that one of ordinary skill would not have been led to the instant methods using the claimed plurality of primary polymeric-enzyme/antibody conjugates with a reasonable expectation of success. Applicant argues at the time of filing, there were challenges associated with rapidly detecting a target analyte in a tissue section or clinical smear using the claimed conjugates. Applicant asserts that often, tissue sections or clinical smears have low target analyte density and/or poor target analyte accessibility, thus methods for detecting a target analyte in such samples using conjugates as claimed requires a system that adequately balances specificity, sensitivity and functionality. Applicant indicates as an example, the primary polymeric enzyme/antibody conjugate must maintain the ability of the antibody, once conjugated to the polymeric enzyme, to bind to the target analyte with the desired level of specificity; the ability to access target analyte, even in view of increased steric hindrance caused by conjugation to the polymeric-enzyme; and the ability of individual enzymes to maintain enzymatic activity (remarks page 11). Applicant argues that it is well known in the field that to address these issues in the context of detecting a target analyte in a tissue section, elongated incubation periods and/or 
	At remarks page 11, Applicant further references Examples 3-8 of the present application, asserting that the examples demonstrate that the claimed conjugates are useful for detecting a target in a tissue section, see the arguments indicating conjugates were incubated for 3 to 5 minutes (citing paras [0301] and [0278]). Applicant argues that in view of the known challenges associated with rapidly detecting a target analyte in a tissue section using polymeric-enzyme/primary antibody conjugates, these surprising results are strong evidence of inventiveness of the methods as claimed, and not merely routine experimentation. 
	However, in response, see for example Winther cited in detail above; based on Winther teaching stronger signal allows shorter incubation times, it does not appear Applicant’s results are unexpected. Furthermore, whether evidence shows unexpected results is a question of fact and the party asserting unexpected results has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70, 43 USPQ2d 1362, 1364-5 (Fed. Cir. 1997). The evidence must be (1) commensurate in scope with the claimed subject matter, In re Clemens, 622 F.2d 1019, 1035, 206 USPQ 289, 296 (CCPA 1980), (2) show what was expected, to Pfizer v. Apotex, 480 F.3d 1348, 1370-71, 82 USPQ2d 1321, 1338 (Fed. Cir. 2007). 
	The burden of demonstrating unexpected results rests on the party asserting them, and “it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Moreover, it has been long held that “even though applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges ‘produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Huang, 100 F.3d 135, 139 (Fed. Cir. 1996) (quoting In re Aller, 220 F.2d 454, 456 (1955), and citing In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990)). 
In the instant case, the arguments of counsel do not constitute sufficient evidence of unexpected results, and Applicant has not provided factual evidence in which the claimed invention is compared with the closest prior art. For example, Examples 3-8 cited by Applicant fail to compare the claimed invention to the closest prior art such to establish an unexpected or superior result. Also, in this case, Applicant has not provided evidence to support/establish why the results may be characterized as unexpected or surprising (the mere assertion that there were challenges recognized in the art is not evidence that the claimed invention achieves an unexpected and surprising result). Further as noted previously, the prior art support polymeric enzyme/antibody conjugates require shorter incubation times than conventional labeled reagent (Winther, para [0108]). Even more, the prior art recognizes incubation time as a result-effective variable and it would have been obvious to have optimized to arrive at the claimed duration out of routine experimentation.

Regarding the rejection of claim 6 and the additional citation of Saad et al. (remarks pages 13-14), Applicant argues Saad further fails to cure the deficiencies as asserted by Applicant previously above. However, see response as set forth above, the previous arguments are not persuasive for the reasons as indicated. Applicant additionally argues Saad uses longer primary antibody incubation times than the amended claims, Saad teaching periods of 120 minutes at room temperature. However, see as indicated previously above, based on the cited art, it appears incubation time is a result effective variable. Applicant has not provided evidence that sufficiently establishes that it would have been obvious to have optimized incubation duration to arrive at the claimed time periods. The prior art supports duration can be optimized to achieve short durations as claimed (for example adjusting time based on temperature).
Regarding the previous citation of Harkins and Kunitake et al. (previously addressing, for example dependent claim 13, see remarks pages 14-15, see also remarks at page 18), Applicant argues these citation fails to cure deficiencies as asserted by Applicant regarding the conjugate itself. However, see the amended grounds of rejection set forth above and the response to said arguments previously above. 
Applicant further argues the rejection of dependent claim 28 and the citation of Hoyt et al. (remarks pages 16-17). Applicant argues Hoyt does not cure the deficiencies as asserted by Applicant previously above (the argument is not persuasive, see previous response to said argument detailed above). 

For all of these reasons, Applicant’s arguments are not persuasive. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641